DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s Amendment, filed 12/09/2020, is acknowledged.
3.  Claims 1-37 are pending.
4.  Restriction to one of the following inventions is required under 35 U.S.C. § 121:

Claims 1-15, drawn to a method of treating cancer in a subject comprising, identifying a subject that has been diagnosed with cancer; administering an immune checkpoint inhibitor; and administering an antagonist of collagen or a fragment thereof, thereby treating cancer in said subject, classified in Class A61K, subclass 39/44.

Claims 16-27, drawn to a method of treating a disease characterized by abnormal immune suppression in a subject comprising, 106VIA EFS Attorney Docket No.: 48420-513001US Date of Deposit: February 17, 2017identifying a subject that has been diagnosed with a disease characterized by abnormal immune suppression; administering an immune checkpoint inhibitor; and administering an antagonist of an integrin, thereby treating in said subject, classified in Class A61K, subclass 39/44.

Claims 28-33, drawn to a method of treating a disease characterized by an overactive immune response in a subject comprising, identifying a subject that has been diagnosed with an overactive immune response; and administering a peptide comprising collagen or a fragment thereof, thereby treating an overactive immune response in said subject; classified in Class A61K, subclass 39/44.

Claims 34-37, drawn to a method for healing a wound in a subject comprising, identifying a subject with a wound; and administering a peptide comprising collagen or a fragment thereof to said wound, thereby healing said wound in said subject, classified in Class A61K, subclass 39/44.
  
The inventions are distinct, each from the other because of the following reasons:

5.  Groups I-IV are different methods.  Methods of treating cancer, methods of treating a disease characterized by abnormal immune suppression, method of treating a disease characterized by an overactive immune response and method for healing a wound differ with respect to ingredients, method steps, and endpoints; therefore, each method is patentably distinct.
Species Election

6.  Irrespective of whichever group applicant may elect, applicant is further required under 35 US 121 (1) to elect a single disclosed species to which claims would be restricted if no generic claim is finally held to be allowable and (2) to list all claims readable thereon including those subsequently added.  

(A). If Group I is elected, Applicant is required to elect:

(i) A specific immune checkpoint inhibitor (e.g., an inhibitor of CTLA-4, PD-1, PDL-1, Lag3, LAIRi, or LAIR2) such as the one recited in claims 2-3.  

(ii) Whether the method is further with or without inhibiting an inflammatory condition such as one recited in claim 4.  If applicant elects with inhibiting an inflammatory condition, Applicant is further required to elect a specific inflammatory condition (e.g., dermatitis, pneumonitis, or colitis) such as the one recited in claim 5.  

(iii) A specific collagen/antagonist (e.g., collagen type-I, collagen type II, collagen type III, or collagen type-IV, antagonist of collagen type-IV or an antagonist of the XL313 cryptic collagen epitope, or an antagonist of the HU177 cryptic collagen epitope) such as the one recited in claims 6-10.

(iv) Whether the method further with or without chemotherapy agent such as the on recited in claim 12.   

(v) A specific cancer (e.g., melanoma, central nervous system (CNS) cancer, CNS germ cell tumor, lung cancer or leukemia) such as the one recited in claim 13.

(B)  If Group II is elected, Applicant is required to elect:

(i) A specific immune checkpoint inhibitor (e.g., CTLA-4, PD-1, PDL-1, Lag3, LAIR1, or LAIR2 antibody) such as the one recited in claim 18.  

(ii) A specific integrin (e.g., αvß3, α10ß1) such as the one recited in claims 19-22.

(iii) Whether the method further with or without chemotherapy agent such as the on recited in claim 24.

(iv) A specific disease characterized by abnormal immune suppression (e.g., lupus, psoriasis, Myasthenia gravis or vasculitis) such as the one recited in claim 25.

(C).  If Group III is elected, Applicant is required to elect:

(i)  A specific collagen/peptide (e.g., collagen type-I, collagen type II, collagen type III, or RGDKGE (SEQ ID NO. 1) such as the one recited in claim 18.

(ii) A specific autoimmune disease (e.g., Graves' disease, multiple sclerosis or rheumatoid arthritis) such as the one recited in claim 33

(D).  If Group IV is elected, Applicant is required to elect:

(i)  A specific collagen/peptide (e.g., collagen type-I, collagen type II, collagen type III, or RGDKGE (SEQ ID NO. 1) such as the one recited in claims 30-31.

These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.

These diseases/conditions species are distinct because the pathological conditions differ in etiologies and therapeutic endpoints; thus each condition represents patentably distinct subject matter.

7.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
  
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 


8.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 19, 2022


/MAHER M HADDAD/            Primary Examiner, Art Unit 1644